DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
2.	Applicant's arguments filed 11/23/2021 have been fully considered but they are not persuasive. 
	The applicant argues “Applicant contends that the new combination of Morton and Tabe (like the prior combinations) does not show the two-factor authentication of the present Independent Claim 1 and the Examiner has provided no reason to combine the references.” See pages 5-6 of applicant’s remarks.
	The examiner would like to point out that the applicant is arguing something that is not present in the claims.  As a matter of fact, the terms “authentication” and “verification” are not even mentioned in the claims.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., Applicant contends that the new combination of Morton and Tabe (like the prior combinations) does not show the two-factor authentication of the present Independent Claim 1 and the Examiner has provided no reason to combine the references) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

After further consideration and based on applicant’s claim language, Morton discloses applicant’s claimed limitation “posting to said distributed ledger a timestamped record indicating both said detected presence of said human and said detected presence of said computing device at said location and at said time.”  Morton teaches mobile devices (i.e., computing device) carried by persons (i.e., human) that are both detected by a camera and/or WiFi receiving device.  Particularly, the mobile device sends probes such that the timecode is extracted and stored.  Morton specifies a direct relationship between the mobile device and the person carrying said device.  Col. 7, lines 40-41 states “one can associate the WiFi MAC address of a mobile device with a particular individual”.  Therefore, if a timecode of the detected mobile device can be stored then it can be also said that the person carrying the mobile device time is stored.  As such, Morton teaches a timestamped/timecode record that is stored and that indicates both human/person presence and computing device/mobile device presence at a location and time.  See col. 7, lines 23-67; col. 8, lines 7-12 and col. 8, lines 49-64.

Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



4.	Claim(s) 1, 5-6 and 8-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Morton, U.S. Patent No. 9,286,776.
Regarding Claim 1, Morton discloses a method for documenting the presence of 
a human and computing device together at a particular place and time comprising:
providing a first set of one or more sensors (for example, camera 208; see figure 2) disposed at a location (in other words, the location as depicted in figure 2);
providing a second set of one or more sensors (for example, WiFi receiving device 201; see figure 2) also disposed at said location (in other words, the location as depicted in figure 2);
providing a distributed ledger adapted to record timestamped records (as described in col. 5, lines 33-44 for storing timecode);
detecting, using said first set of one or more sensors, a human (i.e., person 205; see figure 2) present at said location at a time (as described in col. 7, lines 23-46);
detecting, using said second set of one or more sensors, a computing device (i.e., mobile device 204; see figure 2) also present at said location at said time (as described in col. 7, lines 23-46);
posting to said distributed ledger a timestamped record indicating both said detected presence of said human and said detected presence of said computing device at said location and at said time (See col. 7, lines 23-67; col. 8, lines 7-12 and col. 8, lines 49-64)  Also, see examiner’s response above.
Regarding Claim 5, Morton further discloses wherein at least one sensor in said first set of one or more sensors is selected from the group consisting of: a beam break sensor, a camera (i.e., camera 208; see figure 2), and a weight plate.
Regarding Claim 6, Morton further discloses wherein at least one sensor in said first set of one or more sensors is selected from the group consisting of: a transceiver, a camera (i.e., camera 208; see figure 2), and a microphone.
Regarding Claim 8, Morton further discloses wherein said posted timestamped record includes additional information (see col. 5, lines 33-47).
Regarding Claim 9, Morton further discloses wherein said additional information is in a raw or a processed form (see col. 5, lines 33-47).

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morton in view of Karkowski, U.S. Publication No. 2011/0260871.
Regarding Claim 2, Morton discloses the method as described above. Morton fails to disclose wherein said first set of one or more sensors comprises a network presence sensing system.  Karkowski discloses wherein said first set of one or more sensors comprises a network presence sensing system (see paragraph [0008]).  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to consider Karkowski’s invention with Morton’s invention for improving the operational reliability (see paragraph [0009] of Karkowski).
7.	Claims 3, 7 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morton in view of Tabe, U.S. Publication No. 2015/0187192.
Regarding Claim 3, Morton discloses the method as described above.  Morton fails to disclose wherein at least one sensor in said first set of one or more sensors comprises a motion sensor.  Tabe discloses wherein at least one sensor in said first set of one or more sensors comprises a motion sensor (see paragraph [0043]).  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to consider Tabe’s invention with Morton’s invention for providing an efficient and effective interactive monitoring and security area.
Regarding Claim 7, Morton discloses the method as described above.  Morton fails to disclose wherein said at least one sensor comprises a transceiver adapted for wireless communicates using radio waves.  Tabe discloses wherein said at least one sensor comprises a transceiver adapted for wireless communicates using radio waves (see paragraph [0088]).  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to consider Tabe’s invention with Morton’s invention for providing an efficient and effective interactive monitoring and security area.
Regarding Claim 10, Morton discloses the method as described above.  Morton fails to disclose wherein said additional information includes one or more of the group consisting of: video information; audio information; a state of an access point to said location; a security system status; a weight sensor status; current weather; predicted weather; photographs; and light sensor information.  Tabe discloses wherein said additional information includes one or more of the group consisting of: video information (see paragraph [0045] and [0089]); audio information; a state of an access point to said location; a security system status; a weight sensor status; current weather; .	
8.	Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morton in view of Fedorovskaya et al. (Fedorovskaya), U.S. Publication No. 2010/0328492.
Regarding Claim 4, Morton discloses the method as described above. Morton fails to disclose wherein said motion sensor is selected from the group consisting of: a passive infrared sensor, an ultrasound sensor, and a hybrid system. Fedorovskaya discloses wherein said motion sensor is selected from the group consisting of: a passive infrared sensor (see paragraph [0080]), an ultrasound sensor, and a hybrid system.  It would have been obvious to a person of ordinary skill in the art .

	Conclusion	
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANTELL LAKETA HEIBER whose telephone number is (571)272-0886.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SHANTELL L HEIBER/Primary Examiner, Art Unit 2645      
January 25, 2022